Citation Nr: 0311409	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-04 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1974 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Fargo, North Dakota.  


REMAND

In September 2002, the Board undertook additional evidentiary 
development with respect to the issue of entitlement to 
service connection for an acquired psychiatric disorder 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
The development actions requested by the Board have resulted 
in the acquisition of private medical records from T.T.E., 
Ph.D., dated from January 1998 to April 2002, private medical 
records from B.A.H., M.D., dated from October 2001 to August 
2002, and a VA examination report, dated in March 2003.  

Despite the Board's efforts to develop additional evidence in 
this case, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§ ] 5103(a)" and providing 
for "not less than 30 days to respond to the notice") was 


invalid because it was contrary to 38 U.S.C. § 5103(b) (West 
2002), which allows a claimant one year to submit evidence.  

In the instant case, given that the appellant has not waived 
his right to have the additional evidence considered 
initially by the RO, a remand of the case is therefore 
required to comply with DAV.  In addition, the Board notes 
that it is unclear whether the RO has provided the appellant 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the veteran are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  



3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue on appeal.  

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case which includes 
consideration of all evidence added to the record since the 
supplemental statement of the case in March 2002, and provide 
the appellant and his representative with an appropriate 
opportunity to respond.  

After providing the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period as set forth in 38 U.S.C.A. § 5103(b) (West 2002), 
the case should be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

